PER CURIAM.

ORDER

Upon review of Daniel T. O’Dell’s recently-docketed appeal, the court considers whether it should dismiss O’Dell’s appeal of the decision of the United States Tax Court in O’Dell v. Commissioner of Internal Revenue, No. 16956-03 (Feb. 19, 2004) as untimely.
The certified list of docket entries indicates that the Tax Court issued its decision dismissing the case on February 19, 2004. The certified list further reflects that O’Dell filed his notice of appeal on March 2, 2007.
The court lacks jurisdiction to review decisions of the Tax Court. See 26 U.S.C. § 7482(a)(1) (“The United States Courts of Appeals (other than the United States Court of Appeals for the Federal Circuit) shall have exclusive jurisdiction to review the decisions of the Tax Court”). Moreover, O’Dell’s appeal is untimely because it was filed more than 90 days after entry of the decision. See 26 U.S.C. § 7483 (appeal of decision of Tax Court must be filed within 90 days after decision appealed is entered). Because O’Dell’s appeal is untimely and not within this court’s jurisdiction, the court dismisses.
Accordingly,
IT IS ORDERED THAT:
(1) The appeal is dismissed.
(2) Each side shall bear its own costs.
(3) All pending motions are moot.